                                          United States v. Ivan Parker, 18 CR 495
                                                       Exhibit List

#     Description                                                                    Date         Objection/Admissibility
001   Parker Photograph                                                              07/25/2011
      Booking photograph of defendant which shows his tattoo, at issue in the
      identification of the robber
002   Trash pull ‐WalMart receipt, Green Bay, 7/28/18, $570 cash                     07/28/2018
      From trash pull done outside defendant’s apartment building, which shows the
      proceeds of the robbery
003   Apt 2ER SW – currency exchange receipt                                         07/27/2018
      Recovered from defendant’s apartment, shows receipt for $2650 money order
      made several hours after the robbery
004   Apt 2ER SW –Kay Jewelers receipt, Green Bay 7/28/18, $525 cash                 07/28/2018
      Recovered from defendant’s apartment, shows proceeds of the robbery
005   Apt 2ER SW – Kay Jewelers receipt, Green Bay, 7/29/18, $560 cash               07/29/2018
      Recovered from defendant’s apartment, shows proceeds of the robbery
006   Apt 2ER SW – Buckle receipt, Green Bay, 7/29/18, $420 cash                     07/29/2018
      Recovered from defendant’s apartment, shows proceeds of the robbery
007   Apt 2ER SW – Kay Jewelers, Green Bay, 7/30/18, $1000 cash                      07/30/2018
      Recovered from defendant’s apartment, shows proceeds of the robbery
008   Apt 2ER SW – Walmart receipt, Chicago, 8/7/18, $900 cash                       08/07/2018
      Recovered from defendant’s apartment, shows proceeds of the robbery
009   Apt 2ER SW – Burlington receipt, Chicago, 8/7/18, $222                         08/07/2018
      Recovered from defendant’s apartment, shows proceeds of the robbery
010   Apt 2ER SW – Cook Bros receipt, Chicago, 8/7/18, $800 cash                     08/07/2018
      Recovered from defendant’s apartment, shows proceeds of the robbery
011   Apt 2ER SW – Kay Jewelers receipt, Green Bay, 8/8/18 earrings, $500 cash       08/08/2018

                                                             1
      Recovered from defendant’s apartment, shows proceeds of the robbery
012   Apt 2ER SW – Buckle receipt, Green Bay, 8/8/18, $200 cash                  08/08/2018
      Recovered from defendant’s apartment, shows proceeds of the robbery
013   Apt 2ER SW – Cook Bros receipt, Chicago, 8/8/18, $101                      08/08/2018
      Recovered from defendant’s apartment, shows proceeds of the robbery
014   Apt 2ER SW – Beats headphones                                              08/10/2018
      Photograph taken in defendant’s apartment, shows proceeds of the robbery
015   Apt 2ER SW – Clothes with tags                                             08/10/2018
      Photograph taken in defendant’s apartment, shows proceeds of the robbery
016   Apt 2ER SW ‐‐ Cook brothers letter                                         08/10/2018
      Photograph taken in defendant’s apartment, shows proceeds of the robbery
017   Apt 2ER SW – New furniture boxes                                           08/10/2018
      Photograph taken in defendant’s apartment, shows proceeds of the robbery
018   Apt 2ER SW – TV with sticker                                               08/10/2018
      Photograph taken in defendant’s apartment, shows proceeds of the robbery
019   Apt 2ER SW – Play Station and games                                        08/10/2018
      Photograph taken in defendant’s apartment, shows proceeds of the robbery
020   Apt 2ER SW – New shoes 1                                                   08/10/2018
      Photograph taken in defendant’s apartment, shows proceeds of the robbery
021   Apt 2ER SW – New shoes 2                                                   08/10/2018
      Photograph taken in defendant’s apartment, shows proceeds of the robbery
022   Apt 2ER SW – New shoes 3                                                   08/10/2018
      Photograph taken in defendant’s apartment, shows proceeds of the robbery
023   Apt 2ER SW – New shoes 4                                                   08/10/2018
      Photograph taken in defendant’s apartment, shows proceeds of the robbery
024   Apt 2ER SW – New shoes 5                                                   08/10/2018
      Photograph taken in defendant’s apartment, shows proceeds of the robbery
025   Apt 2ER SW – New shoes 6                                                   08/10/2018

                                                            2
      Photograph taken in defendant’s apartment, shows proceeds of the robbery
026   Joliet SW – cash in shopping bag                                               08/10/2018
      Recovered from defendant’s sister’s apartment, shows proceeds of the robbery
027   Joliet SW – cash stacks                                                        08/10/2018
      Recovered from defendant’s sister’s apartment, shows proceeds of the robbery
028   Joliet SW – new chairs                                                         08/10/2018
      Photograph taken in defendant’s sister’s apartment, shows proceeds of the
      robbery
029   Joliet SW – TV with sticker                                                    08/10/2018
      Photograph taken in defendant’s sister’s apartment, shows proceeds of the
      robbery
030   Defendant arrest – Buckle receipt
      Recovered from defendant’s wallet, shows proceeds of the robbery
031   Defendant arrest – Kay Jewelers receipt
      Recovered from defendant’s wallet, shows proceeds of the robbery
032   Defendant arrest – Receipt from bank account $37
      Recovered from defendant’s wallet, shows defendant’s lack of funds
      immediately preceding the robbery
033   Chase ATM still image                                                          07/27/2018
      Defendant with bandage on neck
034   Joliet SW – living room                                                        09/14/2018
      Photograph taken in defendant’s sister’s apartment
035   Joliet SW – shopping bag                                                       09/14/2018
      Photograph taken in defendant’s sister’s apartment
036   Sarnecki photos with pepper spray                                              07/27/2018
      Shows victim after the robbery
037   Apt 2ER SW – Brinson Bank of America cards                                     08/10/2018


                                                             3
      Match the card used to swipe into the ATM vestibule on the morning of the
      robbery
101   Phone Call Group Exhibit 1 (Jail Call 1)                                          08/17/2018   Possible objection
      Excerpts from jail call between defendant and his sister, in which they discuss
      that defendant sent a man to her with cash
102   Phone Call Group Exhibit 2 (Jail Call 2)                                          08/17/2018   Possible objection
      Excerpt from jail call between defendant and his sister, in which they discuss
      sister’s address
103   2616 W. 26th Street – Early morning (Bates 12 ‐1)                                 07/27/2018
      Video of defendant traveling to the robbery
      Stills from Ex 103                                                                07/27/2018
104   Chase Bank 1 – Inside ATM (51‐1)                                                  07/27/2018
      Video of the robbery, view from inside the ATM being loaded
      Still from Ex 104                                                                 07/27/2018
105   Chase Bank 2 – Outside ATM (51‐2)                                                 07/27/2018
      Video of the robbery, view from another angle facing the ATM being loaded
      Stills from Ex 105                                                                07/27/2018
106   Loomis 1 – Outside Chase (Bates 5‐1)                                              07/27/2018
      Video of defendant and victim entering the Chase ATM vestibule before the
      robbery
      Stills from Ex 106                                                                07/27/2018
107   Loomis 2 – Street (Bates 5‐2)                                                     07/27/2018
      Video of defendant fleeing the Chase ATM vestibule after the robbery
      Stills from Ex 107                                                                07/27/2018
108   2616 W. 26th Street – Running (Bates 12‐2)                                        07/27/2018
      Video of defendant on his path from the robbery to home, running and holding
      a black bag
      Stills from Ex 108                                                                07/27/2018

                                                               4
109   4267 W. Cermak 1‐ Fence (Bates 7‐1)                                               07/27/2018
      Video of defendant on his path from the robbery to home, abandoning a bicycle
      and jumping over a fence, holding a black bag
      Stills from Ex 109                                                                07/27/2018
110   4267 W. Cermak 3 – Gate (Bates 7‐3)                                               07/27/2018
      Video of defendant on his path from the robbery to home, holding a black bag
      Stills from Ex 110                                                                07/27/2018
111   4267 W. Cermak 5 – Gate from Above (Bates 7‐5)                                    07/27/2018
      Video of defendant on his path from the robbery to home, holding a black bag
      Stills from Ex 111                                                                07/27/2018
112   4233 W. Cermak – View of 4244 West Cermak (Bates 6)                               07/27/2018
      Video of defendant on his path from the robbery to home, entering his building
      Stills from Ex 112                                                                07/27/2018
113   Chase Bank 3                                                                      07/27/2018
      Video of the robbery, view from second ATM
201   Transcript of Phone Call Group Exhibit 1                                          08/17/2018   Possible objection
202   Transcript of Phone Call Group Exhibit 2                                          08/17/2018   Possible objection
301   Secretary of State Records – Defendant Vehicle                                    08/08/2018
      Self‐authenticating records that show defendant’s purchase of a vehicle on 8/8,
      shows proceeds of the robbery
302   Currency exchange documents                                                       07/27/2018
      Money order for $2650 from Felicia Brinson (defendant’s girlfriend) to Yousif
      Khan (landlord) on 7/27, shows proceeds of the robbery
303   Chase receipts for loss amount                                                    07/27/2018
      Print out from ATM, showing loss amount
304   Loomis ATM Service Order                                                          07/27/2018
      Loomis record of Chase work order for 7/27/2018
305   Chase demand letter to Loomis                                                     08/22/2018

                                                               5
      Letter Loomis received from Chase, stating the robbery loss amount
306   Kay Jewelers records                                                        07/28/2018
      Business records of Kay Jewelers showing purchases made that correspond
      with the receipts for purchases found in defendant’s apartment.
307   Cook Brothers records                                                       08/07/2018
      Business records of Cook Brothers showing purchases made that correspond
      with the receipts for purchases found in defendant’s apartment.
401   Apt 2ER SW – Defendant social security card                                 08/10/2018
      Recovered from defendant’s apartment, shows proof of residency
402   Apt 2ER SW ‐ $6400 cash                                                     08/10/2018
      Recovered from defendant’s apartment, shows proceeds of robbery
403   Apt 2ER SW ‐ $450 cash                                                      08/10/2018
      Recovered from defendant’s apartment, shows proceeds of robbery
404   Apt 2ER SW – Bandage                                                        08/10/2018
      Recovered from defendant’s apartment, shows type of bandage used to cover
      defendant’s tattoo
405   Apt 2ER SW – Jewelry ‐‐ gold earrings, box and bag                          08/10/2018
      Recovered from defendant’s apartment, shows proceeds of robbery
406   Apt 2ER SW – Jewelry – silver earrings, box and bag                         08/10/2018
      Recovered from defendant’s apartment, shows proceeds of robbery
407   Apt 2ER SW – Jewelry – necklace                                             08/10/2018
      Recovered from defendant’s apartment, shows proceeds of robbery
408   Apt 2ER SW – Illinois Dept Revenue records (purchase of vehicle)            08/10/2018
      Recovered from defendant’s apartment, shows proceeds of robbery
409   Joliet SW ‐ $24,780 cash                                                    09/14/2018
      Recovered from defendant’s sister’s apartment, shows proceeds of robbery
410   Defendant arrest – diamond earrings                                         08/10/2018
      Recovered from defendant, shows proceeds of robbery

                                                          6
411   Defendant arrest ‐ $642 cash                                                08/10/2018
      Recovered from defendant’s person and defendant’s wallet, shows proceeds of
      robbery
412   Defendant arrest – Defendant ID                                             08/10/2018
      Recovered from defendant’s wallet, shows ownership of wallet
413   Apt 2ER SW ‐ Pepper spray                                                   08/10/2018
      Recovered from defendant’s apartment, pepper spray used in robbery




                                                           7
